Citation Nr: 1403526	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-47 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 1994, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection chronic kidney disease, to include as secondary to PTSD.


REPRESENTATION

The Veteran is represented by:  James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1969.

The issue of entitlement to an effective date prior to November 22, 1994, for the grant of service connection for PTSD, comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the February 2008 rating decision, the RO assigned an effective date of December 13, 1994, to the initial rating for the Veteran's service-connected PTSD.  In a November 2009 rating decision, the RO determined that clear and unmistakable error was committed in the February 2008 rating decision with respect to the assigned effective date.  The RO assigned a new effective of November 22, 1994, for the grant of service connection for the Veteran's PTSD.

The issue of entitlement to service connection for chronic kidney disease, to include as secondary to service-connected PTSD, comes before the Board on appeal from April 2011 rating decision by the RO.

Both of the above-captioned claims were previously before the Board in December 2012, at which time both were denied.  The Veteran appealed this decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a September 2013 Order, the Court vacated the Board's December 2012 decision, insofar as it pertained to the Veteran's claims of entitlement to an effective date prior to November 22, 1994 for the grant of service connection for PTSD and entitlement to service connection for chronic kidney disease, to include as secondary to PTSD.  The Court has remanded these issues to the Board for development consistent with the directives of an August 2013 Joint Motion for Remand.

The issue of entitlement to service connection for chronic kidney disease, to include as secondary to PTSD, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection was denied in a March 1994 rating decision.  The March 1994 rating decision was not appealed, nor was new and material evidence filed within one year of the rating decision.

2.  The effective date of November 22, 1994, for the grant of service connection for PTSD reflects the date the Veteran filed to reopen the claim following the March 1994 rating decision; the correction of the Veteran's military records in 1998 was not dispositive for the eventual grant of service connection.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria for an effective date earlier than November 22, 1994, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Veteran was provided a notice letter in February 2004 with respect to the underlying claim for service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A June 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless of the adequacy of these letters, once a claim for service connection has been substantiated, the filing of a notice of disagreement does not trigger additional 38 U.S.C.A. § 5103(a) notice; therefore, any defect as to notice is non-prejudicial.  See id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

The Veteran's service treatment records, as well as his post-service VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VA examinations pursuant to his underlying claim of entitlement to service connection for PTSD.  There is no indication that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Regardless, the dispositive analysis pertaining to the Veteran's claim of entitlement to an effective date prior to November 22, 1994, for the grant of service connection for PTSD does not involve questions that are medical in nature and, thus, the evidence derived from a VA examination is not relevant herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

In addition, where entitlement to service connection is established as a result of a correction, change, or modification of a military record, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates: (1) the date of application for correction, change, or modification with the respective service department, in either an original or a disallowed claim; (2) date of receipt of claim, if the claim was disallowed; or, one year prior to the date of reopening of a disallowed claim.  38 C.F.R. § 3.400(g).

The ultimate grant of service connection for the Veteran's PTSD involved an extensive adjudicative history that need not be repeated here.  It is sufficient to state that the Veteran submitted a claim of service connection for a nervous condition that was denied in October 1976.  He submitted another claim of entitlement to service connection for a nervous condition, which was denied in May 1981.  In February 1983, the Veteran filed a notice of disagreement with that decision, but the appeal was rejected as untimely.

In June 1993, the Veteran filed an informal claim for nonservice-connected pension and claim of entitlement to service connection for PTSD.  In a March 1994 rating decision, nonservice-connected pension was granted, but service connection for PTSD was denied.  

Subsequent to the March 1994 rating decision, the Veteran filed another informal claim of entitlement to service connection for PTSD on November 22, 1994, followed by the submission of additional evidence on December 12, 1994.  The Veteran's PTSD claim was ultimately granted in 2008, based largely upon a 2003 nexus opinion provided by a private mental health examiner.  Ultimately, it was determined that the effective date for the grant of service connection for PTSD was November 22, 1994, the date the informal claim to reopen the previously denied claim was received by VA.

The Veteran has appealed the effective date for the grant of service connection for PTSD, claiming that it should be prior to November 22, 1994.  In support of the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, three arguments have been presented.  

First, the Veteran's attorney asserts that an earlier effective date, specifically one year prior to November 22, 1994, is warranted, based on the provisions of 38 C.F.R. § 3.400(g).  In 1998, during the protracted appeals of his claim of entitlement to service connection for PTSD, the Veteran's discharge document (DD Form 214) was corrected through the generation of a DD Form 215, which showed the addition of several other medals, none of them combat-related, as well as his specific dates of service in the Republic of Vietnam.  Additionally, the development of the service connection claim included the research and receipt of specific records related to the Veteran's service, including unit histories and morning reports.  The Veteran's attorney argues that the 1998 amendment and these documents trigger the applicability of the provisions of 38 C.F.R. § 3.400(g).

Second, the Veteran contends that the additional development of his claim during the appellate period following the March 1994 rating decision and the submission of additional evidence in December 1994 constituted the submission of new and material evidence sufficient to vitiate the finality of the March 1994 rating decision.  38 C.F.R. § 3.156(b).

Third, after the Board denied the Veteran's earlier effective date claim in December 2012, he perfected an appeal to the Court.  In proceedings before the Court, the Veteran's attorney raised the argument that the Board should have addressed whether a September 20, 1994 letter to the Veteran's Congressmen that was forwarded to VA and/or an August 27, 1994 letter from the Veteran's spouse to the VA Secretary constituted a timely notice of disagreement to the underlying March 1994 rating decision.

In reviewing the evidence of record and the procedural history of this claim, the Board finds that the currently assigned effective date of November 22, 1994, is appropriate and should stand.  

With regard to the provisions of 38 C.F.R. § 3.400(g), an earlier effective date can be granted in the case of a previously disallowed claim where there is a correction, change, or modification of military records, when such correction, change, or modification results in the granting of the claim.  The issuance of the DD Form 215 in 1998 did include a correction, change, or modification of the Veteran's military record, by including specific medals listed in the honors and awards received in service.  However, none of the additional medals was related to combat or corroborated the occurrence of any of the Veteran's identified stressor events.  As such, the corrections, changes, or modifications did not change the outcome of the claim; that is, the amendments were not the reason for the subsequent grant of service connection.  As such, an effective date prior to November 22, 1994 is not warranted based on the provision of 38 C.F.R. § 3.400(g).

Regarding the second argument, the evidence submitted after the November 22, 1994 informal claim consisted of mental health treatment records containing a diagnosis of PTSD, based on an embellished military service history provided by the Veteran.  A diagnosis of PTSD was already of record at the time of the March 1994 rating decision.  The additional evidence did not contain a nexus between the Veteran's PTSD and a corroborated stressor that actually occurred.  Such a nexus was first established by a 2003 private psychiatric evaluation, nearly ten years after the informal claim was submitted.  As such, the Board finds that the evidence submitted during the appellate period following the March 1994 rating decision was new, but not material.  Consequently, the Board finds that an effective date prior to November 22, 1994, for the grant of service connection for PTSD is not warranted based on the submission of new and material evidence during the appellate period following the March 1994 rating decision.  38 C.F.R. § 3.156(b).

With respect to the third argument, VA regulations define a notice of disagreement as "a written communication from a claimant or his or her representative...expressing dissatisfaction or disagreement with an adjudicative determination...and a desire to contest the result will constitute a Notice of Disagreement."  38 C.F.R. § 20.201.  The regulations further require that the notice of disagreement be "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  

The Veteran has not asserted, and the evidence of record does not otherwise support finding, that he submitted an explicit notice of disagreement following the March 1994 rating decision.  As such, the Board will undertake an analysis to ascertain whether any of the documents submitted within the appellate period, including a September 20, 1994 letter to the Veteran's Congressmen that was forwarded to VA and an August 27, 1994 letter from the Veteran's spouse, constituted a sufficient notice of disagreement.  

On November 22, 1994, approximately eight months after the March 1994 rating decision was issued by the RO, the Veteran submitted what he characterized as a new claim to reopen the issue of entitlement to service connection for PTSD, and indicated that evidence to support this new claim to reopen would be submitted at a later date.  The November 22, 1994 claim does not meet the definition of a notice of disagreement because it does not indicate dissatisfaction with or in any way refer to the March 1994 rating decision, nor can it be reasonably construed as a desire for appellate review.  Id.  

As referenced above, the Board's December 2012 decision was vacated by the Court because the Board failed to consider whether a September 20, 1994 letter to the Veteran's Congressmen that was forwarded to VA and/or an August 27, 1994 letter from the Veteran's spouse to the VA Secretary constituted a timely notice of disagreement to the underlying March 1994 rating decision.  Although the Board was only directed to consider these two letters, the Board observes that the Veteran and/or his spouse sent several other letters, dated on July 27, 1994, to the same Congressman, the Governor of Michigan, U.S. President William J. Clinton, and the VA Secretary, which were associated with the claims file in either August or October 1994.  These letters will also be addressed here.

With respect to each of the letters dated on July 27, 1994, therein, the Veteran and/or his spouse expressed disagreement or displeasure with the amount of benefits the Veteran was receiving.  Specifically, they took issue with the calculation of benefits paid to the Veteran pursuant to his nonservice-connected pension; a calculation that considers the receipt of disability benefits from the Social Security Administration as income.  First, of the July 27, 1994 letters that were sent by only the Veteran's spouse, the definition of a notice of disagreement requires that the document in question be submitted by the claimant or his or her representative.  The evidence of record did not demonstrate that the Veteran's spouse was appointed the Veteran's representative, nor is she the claimant.  Regardless, neither the Veteran nor his spouse referenced the March 1994 rating decision or their disagreement with that decision.  As such, none of the July 27, 1994 letters meets the definition of a notice of disagreement.  Id.

With respect to the September 20, 1994 letter to the Veteran's Congressmen that was forward to VA, the entirety of the letter reads as follows:

I am wanting my pension changed from non service connected to service connection.  You may call me at any time as I am on retirement.

The Veteran did not reference his PTSD or the March 1994 rating decision, and did not express disagreement with March 1994 denial of his PTSD claim.  Further, the benefits offered by VA do not include a "service-connected pension."  As such, construing his September 20, 1994 statement liberally, the Veteran essentially requested entitlement to service connection for unstated disability or disabilities.  The Board finds that this request cannot be reasonably construed as a disagreement with the March 1994 rating decision or a desire for appellate review of the denial of his PTSD claim.  As such, the Board finds that the September 20, 1994 does not meet the definition of a notice of disagreement.  Id.

Additionally, in October 1994, VA sent the Congressman a response to the forwarded letter.  In that response, the Congressman was notified by VA that all of the Veteran's claims for compensation had been previously denied.  Further, VA notified the Congressman that, if the Veteran wished for these claims to be reconsidered, the Veteran would need to provide VA notice of the disabilities for which he wished to seek service connection and provide evidence in support of those claims.

In her August 27, 1994 letter, the Veteran's spouse stated that the Veteran's pension was nonservice-connected.  She then stated that she and the Veteran were attempting to have the Veteran's pension changed to service-connected based on the fact that "all the medical [doctors] say it is service related."  First, as discussed above, the definition of a notice of disagreement includes a requirement that the document in question be submitted by the claimant or his or her representative.  The Veteran's spouse is not the claimant.  Further, the evidence of record does not demonstrate that the Veteran's spouse was appointed as the Veteran's representative thereby empowering her to submit operative documents on his behalf.  Even if the Veteran's spouse was his representative, the August 27, 1994 letter includes no reference to the March 1994 rating decision or to the Veteran's PTSD, and includes no disagreement with the March 1994 denial of the Veteran's claim.  As discussed above, VA does not offer a "service-connected pension."  As such, the spouse's request that the Veteran's pension be changed from nonservice-connected to service-connected status is essentially a claim of entitlement to service connection for unnamed disability or disabilities.  The Board observes that the spouse claimed that all medical doctors have determined that "it" is service-related; however, there was no elaboration as to what disability she was referring.  The Board finds that the August 27, 1994 letter cannot be reasonably construed as a disagreement with the March 1994 rating decision or a desire for appellate review of the denial of the Veteran's service connection claim for PTSD.  Consequently, the Board finds that the August 27, 1994 letter does not meet the definition of a notice of disagreement.  Id.

The Board finds that the evidence of record does not otherwise include documents, dated within the appellate period, that satisfy the definition of a notice of disagreement pertaining to the March 1994 denial of the Veteran's claim of entitlement to service connection for PTSD.

Similarly, none of the documents submitted by the Veteran or his wife in July, August, September, or October 1994 can be considered a new claim for service connection for PTSD.  Unlike a Notice of Disagreement, a claim does not have to be submitted by the Veteran or his accredited representative.  However, as noted above, none of the letters between July and October 1994 make any mention of PTSD or any psychiatric disability, or any disability at all.  A claim means any communication requesting a determination of entitlement to evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim means any communication that, among other things, identifies the benefit being sought.  38 C.F.R. § 3.155 (2013).  None of the letters or communications from July 1994 through October 1994 indicate that the benefit being sought is entitlement to service connection for PTSD or for any psychiatric disability, or indeed, for any disability at all.  Instead, the communications indicate an intent to seek "service-connected pension" which is not a benefit that exists under law.  Even reading the communications in the most claimant-friendly way possible, there is simply no way to determine that any of those communications indicate an attempt o apply for entitlement to service connection for PTSD or any psychiatric disability.  The earliest date that evidences a belief in entitlement to a benefit is the November 22, 1994 communication that has already been determined to be the effective date of claim.

With no timely notice of disagreement and no new and material evidence having been submitted within one year of the March 1994 rating decision denying service connection for PTSD, the rating decision became final by operation of law.  38 U.S.C.A. § 7105(c).  Accordingly, an effective date for the grant of service connection prior to November 22, 1994 is not warranted on these bases.

In sum, the evidence does not establish any basis for assigning an effective date earlier than November 22, 1994 for the grant of service connection for PTSD.  The Veteran's appeal on this issue must be denied.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to November 22, 1994, for the grant of service connection for PTSD is denied.


REMAND

In July 2010, the Veteran underwent a VA examination to ascertain whether his current chronic kidney disease was etiologically related to his service-connected PTSD, namely as a consequence of taking prescribed Lithium.  The evidence of record demonstrated that the Veteran's chronic kidney disease was a consequence of the Veteran taking Lithium, but a question remained whether Lithium was prescribed to treat the Veteran's service-connected PTSD.  Ultimately, the examiner opined that the Veteran was prescribed Lithium to treat his nonservice-connected headaches and nonservice-connected bipolar disorder.  The examiner also stated that the "[c]linical indications for lithium do not include PTSD."

The parties to the August 2013 Joint Motion agreed that the salient issue was not whether Lithium was "indicated" for PTSD, but whether the Veteran was actually prescribed Lithium to treat his PTSD symptoms.  The parties to the Joint Motion observed that there was some indication in the evidence of record that the Veteran was prescribed Lithium to treat his PTSD.  Specifically, an April 6, 1995 treatment report showed that the Veteran continued to experience nightmares and hypervigilance secondary to his PTSD, and that his frustration tolerance and irritability were "somewhat managed on Lithium."  This treatment report was not considered by the July 2010 VA examiner in rendering the opinion or by the Board in the December 2012 decision.  As such, the Board's December 2012 decision with respect to this issue was vacated, and the claim was remanded to the Board for additional consideration or for additional development of the claim.

The Board finds that a remand is required in order to obtain a supplemental opinion from the July 2010 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make available the Veteran's claims file to the July 2010 VA examiner, or appropriate substitute, and ask that a supplemental opinion be provided.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current chronic kidney disease was caused by or aggravated by his service-connected PTSD, to include as a result of taking the prescription medication, Lithium.  The examiner must also opine as to whether the Veteran was prescribed Lithium to treat symptoms that are associated with his service-connected PTSD.  In providing these opinions, the examiner must specifically address the April 6, 1995 treatment report.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

2.  Once the above action has been completed, the RO should then adjudicate the Veteran's claim of entitlement to service connection for chronic kidney disease, to include as secondary to PTSD.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


